Citation Nr: 1708692	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent from October 20, 2010, to December 3, 2012, and in excess of 30 percent after February 1, 2014 for a right knee disability. 

2.  Entitlement to 100 percent convalescent rating after right shoulder surgery and hospitalization in 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1970 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement for a disability rating in excess of 10 percent for a right knee disability, and entitlement for temporary 100 percent rating due to surgery and hospitalization.  Jurisdiction was later transferred to the RO in Detroit, Michigan.  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge (VLJ) in October, 2016 and transcript of the hearing is of record.  
The Board notes that the Veteran has appealed the issues of entitlement for an increase rating for shoulder disability and entitlement for total unemployability in February 2017.  These issues will be addressed in a separate decision after the Veteran is afforded the hearing he requested. 
The issue of entitlement for increase rating for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's shoulder was not service-connected when he underwent shoulder surgery in 2008. 

CONCLUSION OF LAW

The criteria for basic eligibility for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30 have not been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the relevant facts are not in dispute.  The Board need not determine whether the VA complied with VCAA, as duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Because there is no possibility that any additional notice or development would aid the Veteran in substantiating the claim, any deficiency of notice or of the duty to assist constitutes harmless error.

II. Temporary Total Disability Rating 

The Veteran contends that he is entitled to a temporary total disability rating based on his shoulder surgery in 2008.  

The basic eligibility requirement for entitlement to a temporary total disability rating is a service-connected disability that results in a surgery that requires a convalescence period. See 38 C.F.R. § 4.30 (a). This regulation only authorizes the assignment of a disability rating and payment of compensation for service connected disabilities.

In this case, the Veteran's private medical treatment records show that he underwent surgery for displaced comminuted proximal humerus fracture in January 2008.  Subsequently, in July 2008, he had another surgery in order to remove hardware that was placed in his shoulder during the January procedure.  At that time, the Veteran was not service-connected for any shoulder disabilities.  The Veteran did not file a claim for service connection of his shoulder condition until July 2009.  His claim was granted by way of a July 2012 rating decision with an effective date in July 2009.  Although sympathetic to the Veteran's testimony regarding the series of surgeries, the Veteran is seeking a convalescent rating for a period prior to service connection being in effect.  For this reason, unfortunately, the claim must be denied.

The Board has considered the Veteran's contention that he filed his claim timely within one year of his July 2008 surgery, which was closely tied to the January 2008 surgical procedure.  See Hearing Transcript at 15-16.  However, the VA regulations only authorize assignment of 100 percent rating for the convalescent period if the Veteran underwent surgery because of a service-connected disability.  In other words, neither the fact that he filed his claim within a year of the second surgery nor the linkage of his two surgeries in 2008 is relevant with regards to assigning a temporary total disability rating.  

Therefore, the Veteran's claim for temporary total disability after his right shoulder surgery in 2008 is denied.   

ORDER

Entitlement to 100 percent convalescent rating after a 2008 right shoulder surgery and hospitalization is denied. 


REMAND

The Board regrets further delay, but additional development is necessary to decide the Veteran claim for increase rating for his right knee disability.  

The Veteran was given a VA examination in November 2009 for his right knee disability.  Since the examination, he underwent a knee replacement surgery in December 2012.  The Veteran reports that his knee still buckles and he has ongoing pain. See Hearing Transcript at 4.  In light of his knee replacement surgery and his testimony, an examination is required to determine the current manifestation and severity of his impairment. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete medical record from Ann Arbor VA medical center including his treatment records from October 2016 to the present.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The examiner should provide findings regarding all symptoms and describe the severity of each symptom.  

The examiner should address whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the right knee.   

The Veteran's claims file must be made available to the examiner for review in connection with the examination. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case. 

3.  After completion of the above, please readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


